        Case 1:19-cv-01508-AWI-EPG Document 55 Filed 01/28/21 Page 1 of 2



1
2
3
4
5                                        UNITED STATES DISTRICT COURT

6                                      EASTERN DISTRICT OF CALIFORNIA

7
     L.C. CUNNINGHAM,                                         Case No. 1:19-cv-01508-AWI-EPG (PC)
8
                       Plaintiff,                             ORDER GRANTING DEFENDANTS’
9                                                             REQUEST TO OPT OUT OF EARLY
              v.                                              SETTLEMENT CONFERENCE
10
     M. MARTINEZ, et al.,
                                                              (ECF No. 54)
11
                       Defendants.
12
13            This matter has been referred for an early settlement conference. (ECF No. 38). On January

14   27, 2021, Defendants filed a request to opt out of the settlement conference, explaining that following

15   an evaluation of the case and after conferring with Plaintiff, they have determined that an early

16   settlement conference would not be productive at this time. (ECF No. 54). The Court will

17   accordingly grant Defendants’ request to opt out of an early settlement conference.1 A settlement

18   conference may be scheduled at a later date, if appropriate.

19            It is ORDERED that Defendants’ request to opt out of an early settlement conference (ECF

20   No. 54) is GRANTED.

21
22   IT IS SO ORDERED.

23
         Dated:      January 28, 2021                                    /s/
24                                                               UNITED STATES MAGISTRATE JUDGE
25
26
27            1
                Pursuant to the order regarding early settlement conference (ECF No. 38), Defendants did not need to file a
     request to opt out of the early settlement conference. Instead, Defendants should have filed a notice that Defendants are
28   opting out of an early settlement conference.
     Case 1:19-cv-01508-AWI-EPG Document 55 Filed 01/28/21 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
